Exhibit CONTACT: News Media FOR IMMEDIATE DISTRIBUTION Paul de la Plante 11/05/2008 (514) 843-2332 InvestorRelations Dave Dunnewald Leah Ramsey (303) 279-6565 (303) 277-7205 MOLSON COORS REPORTS THIRD QUARTER 2 DENVER, Colo., and MONTREAL, Quebec – Molson Coors Brewing Company (NYSE: TAP; TSX) today reported higher pro forma global volume and net income for the third quarter ending September 28, 2008. Third Quarter Highlights Key operating and financial highlights for the Company’s fiscal third quarter ended September 28, 2008, compared to the fiscal third quarter ended September 30, 2007, include the following: · Molson Coors net income increased 28.6 percent to $173.2 million for the third quarter. · Underlying after-tax income was $175.8 million, or $0.95 per diluted share, in the third quarter 2008, compared to $173.2 million, or $0.95 per diluted share, last year.The Company calculates non-GAAP underlying income by excluding special and other one-time items from the nearest U.S. GAAP earnings measure. · Molson Coors’ leading brands performed strongly in each of the Company’s major markets: o High-single-digit growth of Canadian strategic brands o Growth of seven of the 12 largest MillerCoors brands o Strong market share increase for Carling in a difficult U.K. beer market · Sales-to-retail grew 3.7 percent in Canada on a comparable basis, and declined 3.1 percent in the United Kingdom against market performance of up approximately 3 percent and down approximately 7 percent, respectively. · The Company’s Canada business is performing well, however, competitive price discounting in Quebec, along with continued steep commodity inflation, held back Canada profit performance in the quarter. · The Company’s U.K. business has grown market share and net sales per barrel on the strength of its brands, despite an array of U.K. industry challenges.This team also successfully implemented an interim price increase at the end of September. · In its first quarter of combined operations, MillerCoors grew trading-day-adjusted sales to retail 0.7 percent in the U.S., increased revenue per barrel 3 percent, and grew underlying earnings at a strong double-digit rate. · MillerCoors integration is progressing well with more than 28% growth in underlying earnings versus the pro-forma result a year ago.MillerCoors now expects to accelerate its three-year synergy savings targets by six months versus the original commitment when the joint venture was announced more than a year ago. · Molson Coors acquired an economic exposure to Foster’s via a cash-settled total return swap arranged in Australia by Deutsche Bank.This swap gives Molson Coors exposure to nearly five percent of Foster’s Group’s (ASX: FGL) outstanding common stock. Molson Coors Brewing Company To calculate underlying income in the third quarter of 2008, the Company excluded net special charges and other one-time items totaling $3.6 million of pretax income.For further details, please see the section “Special and Other One-Time Items” below, along with tables for reconciliations to the nearest U.S. GAAP measures.All $ amounts are in U.S.
